            Case 8:20-cr-00446-GJH Document 38 Filed 01/19/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                           *
                                                    *
         v.                                         *    CRIMINAL NO. GJH-20-446
                                                    *
 DAVID ANNOR and                                    *
 LESLEY ANNOR,                                      *
                                                    *
     Defendants                                     *
                                                 *******

                     CONSENT MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorneys, and with the consent of counsel

for Defendants David Annor and Lesley Annor, hereby requests a Protective Order and in support

thereof states as follows:

       1.      On October 22, 2020, the Honorable Charles B. Day signed an Arrest Warrant for

Defendants David Annor and Lesley Annor based on Criminal Complaints charging the

Defendants with Money Laundering Conspiracy, in violation of 18 U.S.C. § 1956(h). ECF No.

1. The Defendants were arrested and had their initial appearances on the Criminal Complaints

on November 16, 2020 and November 18, 2020.          ECF Nos. 4 and 11. Both Defendants were

ordered detained at their initial appearances.   ECF Nos. 7 and 17.

       2.      On December 9, 2020, Defendants David Annor and Lesley Annor were indicted

by a grand jury sitting in the District of Maryland with one count of Conspiracy to Commit Money

Laundering, in violation of 18 U.S.C. § 1956(h).

       3.      During the course of the investigation of the money laundering offenses, law

enforcement agents have gathered voluminous bank records, victim statements, and electronic

data, including computers, phones, and tablets, of the defendants, co-conspirators, and other

individuals, which the government wishes to provide to the defense in discovery.

       4.      Throughout these discoverable materials are personal identifiers including but not
               Case 8:20-cr-00446-GJH Document 38 Filed 01/19/21 Page 2 of 2



limited to social security numbers, birth dates, bank account numbers and home addresses of co-

conspirators, victims, and other individuals who have not been charged in the conspiracy.

          5.      Pursuant to the U.S. Attorney’s Office policy, in the absence of a Protective Order,

such personal identifiers must be redacted from discovery materials before they are produced to

the defense, just as they must be redacted before documents are filed with the Court, see Fed. R.

Crim. P. 49.1. However, due to the volume of material at issue, the process of redacting the

documents will take so long that the provision of discovery to the defense will be significantly

delayed. Moreover, the material required to be redacted, such as victim names, home addresses,

and bank account numbers, is relevant to the government’s case and thus is necessary to provide

to defense counsel in an unredacted format.

          6.      In order to allow the government to produce the discovery materials in an

unredacted form, the parties request that this Court enter a Protective Order under Fed. R. Crim.

P. 16(d)(1). For the convenience of the Court, a proposed Protective Order is attached hereto.

This Protective Order will protect the privacy interests of any individuals whose personal

identifiers are in the discovery materials, without hampering defense counsel in the defense of this

matter.                                            Respectfully submitted,

                                                   Robert K. Hur
                                                   United States Attorney

                                            By:    __/s/_______________________
                                                   Leah B. Grossi
                                                   Assistant United States Attorney




                                                   2
